Citation Nr: 0722525	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1959, from August 1960 to June 1969, and from March 
1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire that continued a previous denial of service 
connection for hepatitis C.  The veteran perfected an appeal 
of this determination to the Board.

In July 2006, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran testified before the Board that he 
had undergone a liver transplant in July 2005.  In addition, 
the veteran's claims file contains a January 2006 treatment 
note indicating that the veteran, who was noted to have a 
chronic hepatitis C virus infection, underwent orthotopic 
liver transplantation at the Mayo Clinic in Jacksonville, 
Florida on June 26, 2005.  He was also noted to have had 
extensive post-operative treatment of up to two months, with 
continuing treatment after that time.  The veteran's claims 
file contains extensive treatment records from Massachusetts 
General Hospital dated through March 2006, but the claims 
file does not contain the veteran's records from the Mayo 
Clinic in Jacksonville, Florida, or any general treatment 
records from Massachusetts General Hospital dated since March 
2006.  This matter must therefore be remanded in order that 
these records may be located and associated with the 
veteran's claims file.  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  The 
Board also notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In addition, with 
respect to a claim to reopen a previously denied claim of 
entitlement to service connection, the veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim.    See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of entitlement to service connection 
for hepatitis C, and was given notice regarding the degree of 
disability and the effective date of an award.  The veteran, 
however, was not notified of the elements and evidence 
necessary to reopen a previously denied claim.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim, to include the 
elements and evidence necessary to reopen 
a previously denied claim of entitlement 
to service connection.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims file 
that have treated the veteran for 
hepatitis C or related liver conditions 
since service.  This should specifically 
include medical and treatment records 
from the Mayo Clinic in Jacksonville, 
Florida, dated since service, and 
treatment records from Massachusetts 
General Hospital dated since March 2006.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the 
appellant should be informed in writing. 

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse, the veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




